PER CURIAM.
In this action to foreclose a claim of lien for delinquent assessments and ad valorem real property taxes, we reverse the final summary judgment of foreclosure. Material issues of fact remain as to whether certain payments made by appellant were properly applied, precluding the granting of appellee’s motion for summary judgment. See generally Kozich v. NCNB Nat’l Bank of Fla., 587 So.2d 1173 (Fla. 4th DCA 1991), appeal dismissed, 599 So.2d 656 (Fla.1992).
WARNER, PARIENTE and SHAHOOD, JJ., concur.